United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3370
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                               Blanca Yvette Rojo

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: August 7, 2019
                            Filed: August 12, 2019
                                 [Unpublished]
                                ____________

Before LOKEN, GRUENDER, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Blanca Rojo pleaded guilty to conspiracy to distribute methamphetamine, 21
U.S.C. §§ 841(a)(1), (b)(1)(C), 846. As part of her plea agreement, she waived her
right to appeal unless, as relevant here, her sentence exceeded the statutory
maximum. The district court 1 gave her a 144-month sentence, which is below the
statutory maximum. See id. § 841(b)(1)(C). In an Anders brief, Rojo’s counsel
suggests that her sentence is substantively unreasonable and requests permission to
withdraw. See Anders v. California, 386 U.S. 738 (1967). Rojo has separately
moved for the appointment of new appellate counsel.

       We review the validity and applicability of an appeal waiver de novo. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010). Upon careful review, we
conclude that the appeal waiver is enforceable and that it is applicable to the issue
raised on appeal. See United States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003)
(en banc) (explaining that an appeal waiver will be enforced if the appeal falls within
the scope of the waiver, the defendant knowingly and voluntarily entered into the
plea agreement and the waiver, and enforcing the waiver would not result in a
miscarriage of justice). We have also independently reviewed the record and
conclude that no other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75
(1988). Accordingly, we dismiss the appeal, grant counsel permission to withdraw,
and deny Rojo’s motion seeking new counsel.
                        ______________________________




      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
                                         -2-